IAND Version 6.2 https://ecf.iand.uscourts.gov/cgi-bin/DktRpt.pl? 106566558011402...
Case 1:19-mj-00055-TJC Document1 Filed 07/05/19 Page 1 of 7

U.S. District Court
Northern District of lowa (Eastern Waterloo)
CRIMINAL DOCKET FOR CASE #: 6:11-cr-02039-CLK-MAR-1

 

Case title: USA v. Strain Date Filed: 10/19/2011

Interested Party

US Probation represented by uspNotify
Email: poecm@ianp.uscourts.gov
ATTORNEY TO BE NOTICED

 

Assigned to: Clerk
Referred to: Magistrate Judge Mark A
Roberts

Defendant (1)

Michael Duane Strain

Pending Counts Disposition
18:922(g)(1), 924(a)(2) and 924(e)

POSSESSION OF FIREARM AS A

FELON

(1)

18:922(g)(1), 924(a)(2) and 924(e)(1)
POSSESSION OF FIREARMS AS A
FELON

(2)

Highest Offense Level (Opening)
Felony

Terminated Counts Disposition
None ,

Highest Offense Level (Terminated)

None
Complaints Disposition
None

1 of3 07/05/2019, 1:35 PM
IAND Version 6.2 ‘ https://ecf.iand.uscourts.gov/cgi-bin/DktRpt.pl?106566558011402...
Case 1:19-mj-00055-TJC Document 1 Filed 07/05/19 Page 2 of 7

 

Plaintiff
USA represented by Justin Lightfoot
US Attorney's Office
Northern District of lowa
111 Seventh Avenue, S.E.
Box 1
Cedar Rapids, IA 52401
319 363 6333
Email: justin lightfoot@usdoj.gov
ATTORNEY TO BE NOTICED

 

Date Filed # | Docket Text

10/19/2011 Judge update in case as to Michael Duane Strain. Chief Judge Linda R Reade and
Magistrate Judge Jon S Scoles added. (Conflicts checked as to parties/AUSA
Lightfoot; none found) (pac) (Entered: 10/20/2011)

 

 

 

10/19/2011 2 | SEALED Indictment as to Michael Duane Strain (1) count(s) 1, 2. (Attachments: # -
1 Unredacted Indictment) (USA, USP, USM) (pac) (Entered: 10/20/2011)
10/19/2011 4 | ORDER Sealing Indictment and Arrest Warrant as to Defendant Michael Duane

Strain. Signed by Magistrate Judge Jon S Scoles on 10/19/2011. (USA, USM, USP)
(pac) (Entered: 10/20/2011)

11/29/2012 Judge update in case as to Michael Duane Strain. Clerk added. Chief Judge Linda R
Reade no longer assigned to case. (Action taken pursuant to Defendant being in
fugitive status for more than 1 year) (pac) (Entered: 11/29/2012)

12/20/2016 Judge update in case as to Michael Duane Strain. Magistrate Judge CJ Williams
. added. Chief Magistrate Judge Jon S Scoles no longer assigned to case. (Conflicts
list reviewed; none found) (pac) (Entered: 12/20/2016)

09/13/2018 Judge update in case as to Michael Duane Strain. Magistrate Judge Mark A Roberts
added. Judge CJ Williams-M no longer assigned to case. Conflicts checked; none
found. (skm) (Entered: 09/13/2018)

07/05/2019 Case and Indictment unsealed as to Defendant Michael Duane Strain pursuant to
Defendant's arrest and appearance in District of Montana. (skm) (Entered:
07/05/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACER Service Center

 

 

| Transaction Receipt
| 07/05/2019 14:31:38 |
|

 

 

 

 

PACER
Login:

 

 

ud2063:4283572:0

 

Client Code: |

 

 

2 of 3 , 07/05/2019, 1:35 PM
IAND Version 6.2 ; https://ecf.iand.uscourts.gov/cgi-bin/DitRpt.pl? 10656655801 1402...
Case 1:19-mj-00055-TJC Document1 Filed 07/05/19 Page 3 of 7

1]-cr-02039-CLK-

 

3 of 3 07/05/2019, 1:35 PM
Case 1:19-mj-00055-TJC Document1 Filed 07/05/19 Page 4 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

EASTERN DIVISION
) No. CR 11-2039
)
UNITED STATES OF AMERICA, ) Count 1
) 18 U.S.C. § 922(g)(1)
Plaintiff, ) (Possession of Firearm as a
) Felon)
VS. )
) Count 2
MICHAEL DUANE STRAIN, ) 18 U.S.C. § 922(g)(1)
) (Possession of Firearms as
Defendant. ) a Felon)
)
)
INDICTMENT
The Grand Jury charges:
COUNT 1

On or about November 27, 2010, in the Northern District of lowa, the defendant,
MICHAEL DUANE STRAIN, having been previously convicted of one or more crimes
punishable by imprisonment for a term exceeding one year, to wit:

On or about June 12, 2001, defendant was convicted in Minnesota District

Court for Goodhue County, Case No. K5-01-631, of fleeing a peace

officer in a motor vehicle (M.S. 609.487).

On or about February 12, 2002, defendant was convicted in Minnesota District

Court for Goodhue County, Case No. K7-01-1232, of possession of an explosive

device (M.S. 609.688).

On or about February 9, 2004, defendant was convicted in Minnesota District

Court for Aitkin County, Case No. 01-K6-03-00025, of possession of a short

barre! shotgun (M.S. 609.67.2).

did knowingly possess in and affecting interstate commerce, a firearm, that is, a Marlin
mode! 80 .22 caliber rifle bearing serial number 68187805.

This was a violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e).

Case 6:11-cr-02039-CLK-MAR Document 2 Filed 10/19/11 Page 1 of 3
Case 1:19-mj-00055-TJC Document 1 Filed 07/05/19 Page 5 of 7

COUNT 2
On or about July 29, 2011, in the Northern District of lowa, the defendant,
MICHAEL DUANE STRAIN, having been previously convicted of one or more crimes
punishable by imprisonment for a term exceeding one year, to wit:
On or about June 12, 2001, defendant was convicted in Minnesota District
Court for Goodhue County, Case No. K5-01-631, of fleeing a peace
officer in a motor vehicle (M.S. 609.487).
On or about February 12, 2002, defendant was convicted in Minnesota District
Court for Goodhue County, Case No. K7-01-1232, of possession of an explosive
device (M.S. 609.688).
On or about February 9, 2004, defendant was convicted in Minnesota District
Court for Aitkin County, Case No. 01-K6-03-00025, of possession of a short
barrel shotgun (M.S. 609.67.2).
did knowingly possess in and affecting interstate commerce, firearms, to wit:
(1) aRG Industries RG 31 .38 caliber revolver, serial number Q189691;

(2} a Remington 870 firearm without a barrel and with the stock cut off, serial
number 1265989V;

(3) a Remington 870 12 gauge shotgun, serial number D283659M;

(4) aRemington 870 12 gauge shotgun, serial number T626403V;

(5) aRuger GP100 357 magnum revolver, serial number 171-91565;

(6) a Mosin-Nagant M91/30 7.62x54r, serial number 9130049670;

(7) aMossberg CC660 12 gauge shotgun, serial number J817559, with an
approximate barrel length of 17 3/4 inches and an approximate overall
length of 27 3/4 inches;

(8) aLakefield 93 M .22 caliber rifle, serial number 903747;

(9) a Savage 24 combination .223 rifle/12 gauge shotgun, serial number
F080514;

(10) a Norinco 98 12 gauge shotgun, serial number 0027649;
-2-

Case 6:11-cr-02039-CLK-MAR Document 2 Filed 10/19/11 Page 2 of 3
Case 1:19-mj-00055-TJC Document 1 Filed 07/05/19 Page 6 of 7

(11) aSmith & Wesson SW40C .40 caliber pistol, serial number PAK2720;
(12) aAR-7 Explorer .22 caliber rifle, serial number D010179;

(13) a Ruger Security Six .357 revolver, serial number 158-82461;

This was a violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e)(1).

 

A TRUE BILL
/s/Foreman
Foreman
Ot 15.30 |
Date

United States Attorney
STEPHANIE M. ROSE

 

Case 6:11-cr-02039-CLK-MAR Document2 Filed 10/19/11 Page 3 of 3
Case 1:19-mj-00055-TJC Document 1 Filed 07/05/19 Page 7 of 7

AO 442 (Rev 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT
for the
Northern District of lowa _

 

United States of America } . a Pa
v ) re
) Case No CR 11-2039 eer aad
MICHAEL DUANE STRAIN ) ay Dt
Dsfendans } 3 5 “
us 3 7.
ARREST WARRANT a

fo: = Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MICHAEL OUANE STRAIN
who is accused ofan offense or violation based on the following document filed with the court:

df Indictment O Superseding indictment O foformation © Superseding Information © Complaint
O Probation Violation Petition (3 Supervised Release Violation Petition | OViotation Notice O Order of the Court

This offense is briefly described as follows:

Possession of firearm as a felon, in violation of Title 18, United States Code, Section 922(g)(1) ; and possession of firearms
as 4 felon, in violation of Title 18, United States Cade, Section 922(9}(1)

he .

Date: Oclober 19, 20171

 

v issuiig officer's tignature

City and state: Cedar Rapids, lowa Jon Stuart Scoles, US Magistrate Judge
Printed name and title

 

Retura

 

 

This warrant was received on (date) , and the persan was arrested on (dare)
al (city and state}

 

Date:

 

Arresting ‘apicer ‘y signature

 

Printed! name and litle

 

 
